2017 IL App (1st) 171073
                                              No. 1-17-1073
                                       Opinion filed October 25, 2017

                                              THIRD DIVISION
                                                  IN THE
                                    APPELLATE COURT OF ILLINOIS
                                              FIRST DISTRICT

     In re OMAR F., a Minor                                    )
     (The People of the State of Illinois,                     ) Appeal from the Circuit Court
                                                               ) of Cook County, Illinois,
     Petitioner-Appellee,                                      ) Juvenile Division.
                                                               )
     v.                                                        ) No. 16 JD 1740
                                                               )
     Omar F., a Minor,                                         ) The Honorable
                                                               ) Kristal Royce Rivers,
     Respondent-Appellant).                                    ) Judge Presiding.



                     JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
                     opinion.
                     Justices Howse and Lavin concurred in the judgment and opinion.

                                                  OPINION

¶1           The minor respondent, Omar F., was adjudicated delinquent for armed robbery with a

          firearm and, following a dispositional hearing, was sentenced to 36 months’ probation with

          various conditions. On appeal, the respondent argues that the State failed to prove him guilty

          beyond a reasonable doubt and that several conditions of his probation were unreasonable

          and, in the alternative, violated his constitutional rights to due process and freedom of speech

          and association. Specifically, the respondent complains of the following conditions: (1) that

          he “stay away” from gangs, guns, and drugs, (2) that he remove “those” from his social

          media accounts, (3) that he stop associating with or interacting with anyone who is a gang
     No. 1-17-1073


        member, and (4) that he not post or be in any photos posted to Facebook or other social

        media accounts with people if they are in gangs. The respondent also contends that section 5-

        715(2)(s) of the Juvenile Court Act of 1987 (or Act) (705 ILCS 405/5-715(2)(s) (West

        2016)), which permitted the court to limit his contact, direct or indirect, with all gang

        members, is unconstitutionally vague since it fails to define “contact,” does not contain a

        mens rea requirement, encompasses a broad range of legally permissible conduct, and

        encourages arbitrary enforcement. For the reasons that follow, we affirm in part and reverse

        and remand in part.

¶2                                        I. BACKGROUND

¶3         The record before us reveals the following facts and procedural history. On August 3,

        2016, the State filed a petition for adjudication of wardship, charging the minor with armed

        robbery with a firearm (720 ILCS 5/18-2(a) (West 2014)), aggravated robbery (720 ILCS

        5/18-1(b) (West 2014)), and robbery (720 ILCS 5/18-1(a) (West 2014)). The petition alleged

        that on August 2, 2016, while armed with a firearm, the minor respondent knowingly took

        property (i.e., a cell phone, book bag, and laptop computer) from the person of the victim,

        Azeez Soberu, by use of force or threatening the imminent use of force.

¶4         On March 20, 2013, the minor respondent appeared for an adjudicatory hearing together

        with his cousin and co-respondent, Tyreese J., also a minor. The State proceeded with a joint

        adjudicatory hearing against both minors, at which the following relevant evidence was

        adduced.

¶5         The victim, 23-year-old Azeez Soberu, testified that he is originally from Nigeria but that

        he has lived in Chicago for the past six years. Soberu stated that on August 2, 2016, he was

        headed to a friend’s birthday party, where he was supposed to play music on his laptop.


                                                    2
     No. 1-17-1073


        Soberu averred that to get to the birthday party he took the train but mistakenly got off at the

        wrong stop. At about 2:40 p.m., he was near 7939 South Vernon Avenue, when he realized

        that he was lost and telephoned his friend. His friend told him that he was in the wrong

        neighborhood and texted him the correct address. Soberu stated that he typed the correct

        address into the GPS system on his cell phone and then, looking and listening to the GPS

        instructions on his cell phone and with headphones in his ears, he proceeded to walk on

        South Vernon Avenue toward 79th Street to catch a bus back to his friend’s place. At this

        point, he also had his backpack with his laptop over his shoulder. Soberu testified that as he

        was walking, two individuals, one light-skinned and the other dark-skinned, whom he later

        identified as the respondent and co-respondent approached him from the gangway between

        the apartments on 7939 South Vernon Avenue and walked in front of him.

¶6         According to Soberu, the respondent, who was covering his face with a “white rounded

        shirt” so that Soberu could only see his eyes, then pointed a gun and said, “get on the

        ground.” Soberu described the gun as a “black pistol.” Soberu stated that he did not get on

        the ground but instead gave his cell phone to co-respondent, who took it and ran off into an

        apartment building across the street. Soberu noticed that the respondent, who was still

        holding him at gunpoint, was distracted by co-respondent’s movements, so he took the

        opportunity to punch the respondent on the side of the eye and grab for the gun. The

        respondent dropped the gun but continued to fight Soberu in an attempt to retrieve it. On

        cross-examination, Soberu stated that throughout the struggle, the respondent continued to

        yell at him, “give me back the gun.” Soberu stated that at that point, he wanted to get to the

        nearest busy street, which was 79th Street, in the hope that there would be more people there

        and he could get help. In an effort to stop Soberu from walking away, the respondent grabbed


                                                     3
     No. 1-17-1073


        at Soberu, tearing Soberu’s shirt and pulling his backpack, which contained the laptop, to the

        ground. Still holding the gun, Soberu hit the respondent in the head with it. The respondent,

        however, refused to let go and continued to struggle with Soberu even after he was punched

        and started bleeding.

¶7         Soberu was attempting to run toward 79th Street, when he noticed the co-respondent

        returning from the direction of the building he had run off to. Soberu stated that the co-

        respondent’s face was not covered at this time and that he was wearing the same clothing

        Soberu had seen him in at the beginning of the attack. The co-respondent approached Soberu

        and punched him in the left eye. Soberu said he began to bleed and could not see and was

        afraid he would lose consciousness. He wanted to make sure his attackers did not have the

        gun, so he flung the gun as far away from himself as possible.

¶8         Soberu testified that at this point, both the respondent and co-respondent left, so he ran to

        Burger King on the corner of 79th Street to call the police. Soberu stated that the entire attack

        lasted no more than five minutes.

¶9         Soberu averred that soon thereafter the police arrived and he informed them about what

        had happened. Police officer Chambers told Soberu that the police would start searching the

        area, and she took Soberu back to Vernon Avenue where the incident took place. There, they

        found Soberu’s backpack with the laptop inside, as well as his headphones. Soberu also

        found one of his shoes, which had fallen off in the struggle. Soberu testified that after picking

        up his belongings, he got into a police car and was driven about a block away. There, he saw

        the respondent sitting on the sidewalk with another police officer by him. Soberu

        immediately identified the respondent as the individual who attacked him with the gun.




                                                     4
       No. 1-17-1073


          When, a few minutes later, the co-respondent walked out of a nearby building, Soberu

          immediately identified him as his other attacker—the one who had taken his cell phone.

¶ 10             At the adjudicatory hearing, Soberu pointed out on a map where the events occurred

          and also identified photographs depicting his injuries.

¶ 11         On cross-examination, Soberu explained that he lives on the north side and needed to

          take the red line to his friend’s house. He testified that he should have gotten off the train

          sooner, near 47th Street, but missed his stop because the address he was initially following

          on his GPS had been incorrect. Although there was some confusion in Soberu’s testimony as

          to what direction he had been walking in prior to the attack and what public transportation he

          had taken to end up on Vernon Avenue, Soberu affirmatively stated that after getting off a

          train, he boarded a bus, before telephoning his friend. Soberu was also certain that he was

          listening to the GPS instructions with his headphones and walking toward 79th Street to find

          transportation to head back north when he was attacked.

¶ 12         On cross-examination, Soberu stated that before the attack he had never seen or met the

          respondent or co-respondent. He acknowledged that when he saw the respondent and co-

          respondent approaching him, both attempting to cover their faces with T-shirts, he did not

          run immediately. He stated, however, that he did not do so because he did not know what

          was about to happen.

¶ 13         On cross-examination, Soberu denied that he was in the neighborhood because he

          intended to meet a girl from a dating website. He further denied that he ever harassed,

          approached, or grabbed any girl. Instead, Soberu testified that he never saw any girls and that

          no girls were involved in the incident. He also denied that he called the police because he




                                                       5
       No. 1-17-1073


          thought he was in trouble for beating a boy. He also denied that there was no gun and that he

          hit the respondent with a metal pipe.

¶ 14         Chicago police officer Arshanette Chambers next testified that at about 2:40 p.m. on

          August 2, 2016, together with her partner, Officer Joe Buckley, she responded to a call for an

          armed robbery victim at the Burger King located on 79th Street. Once there, Officer

          Chambers encountered Soberu, who was bleeding from his arms, sweating profusely, had a

          swollen head, ripped shirt, and a missing shoe. Because Soberu could not tell the police the

          exact location of where he was attacked, she suggested they all go for a ride in the squad car

          to locate it. At Vernon Avenue, they stopped and exited the vehicle, looking for the location

          of the attack. While walking southbound on Vernon Avenue, somewhere in the middle of the

          block, they encountered Soberu’s backpack on the street near a car tire. Near the gangway at

          7939 South Vernon Avenue, they found Soberu’s shoe and a pair of white headphones.

¶ 15         Officer Chambers testified that at this point, the police received a call over the radio

          indicating a possible second robbery victim on Eberhart Avenue, which was only one block

          away. The officers drove to that location, bringing Soberu along. As soon as the officers

          turned the corner on Eberhart Avenue, however, Soberu pointed out the window to the

          respondent, who was sitting in front of a multi-flat building, bleeding from his head, and

          said, “that’s the guy who robbed me. That’s him right there.” Already on the scene were

          Sergeant Vargas and another police unit. According to Officer Chambers, co-respondent then

          came out of the building in front of which the respondent was sitting, and Soberu

          immediately identified him his other attacker. Both the respondent and co-respondent were

          arrested.




                                                      6
       No. 1-17-1073


¶ 16         On cross-examination, Officer Chambers admitted that although Soberu had told her that

          his assailants had tried to cover their faces with their white T-shirts, she never included this

          fact in her incident report. Officer Chambers also acknowledged that the police never

          reviewed a nearby camera video. She agreed that when she first observed the respondent

          sitting on the sidewalk, he had significant injuries to his head. She also noticed that there

          were a few girls outside of the building next to where the respondent was sitting, but

          admitted that she never interviewed them. Officer Chambers also admitted that her incident

          report reflected that when she spoke to Soberu, he told her that the co-respondent “punched

          him in the head, at which time [respondent] ordered him to the ground at gunpoint.”

¶ 17         After the State rested, the trial court heard and denied the respondent’s motion for a

          directed finding. The defense then called Monique J., the respondent’s cousin and co-

          respondent’s sister. Monique testified that on August 2, 2016, she lived with her mother,

          sisters, and brothers, including the co-respondent, at 7942 South Eberhart Avenue. At about

          2:40 p.m. that day, Monique and her sister, Erica, were walking back home from a gas station

          located at 79th Street and King Drive, when a man, she had never met before, grabbed her

          left arm and asked her if she was the girl from MeetMe (a dating website). Monique

          identified the man as Soberu. Monique told Soberu that she was not the girl from the website,

          but he kept insisting that she was. Monique then started yelling “stop” and “let me go.” At

          the same time, Erica yelled for the respondent, and the respondent came out of their home.

          Monique stated that the respondent never had a weapon and was not covering his face with

          anything. The respondent told Soberu to leave Monique alone, but Soberu refused and told

          the respondent to go back into the house.




                                                       7
       No. 1-17-1073


¶ 18         Monique testified that Soberu eventually let her go but continued to argue with the

          respondent. At some point, he became angry and started pushing the respondent, and the

          respondent pushed him back. A fight ensued and punches were thrown, but Soberu

          eventually ran off, and the respondent chased him toward 79th Street and Vernon Avenue.

          Monique lost sight of both of them and went into her house. When, a minute later, the

          respondent returned, his head “was busted,” there was blood all over his face, he was

          “turning colors,” and began vomiting. She stated that Erica then called for assistance. Instead

          of an ambulance showing up first, however, a police sergeant pulled up and asked what was

          wrong with the respondent.

¶ 19         On cross-examination, Monique admitted that at the time of the incident, there were

          many people inside her house, including her four brothers and their friends, but only the

          respondent and his friend, Armani, came out when Erica called for help. She denied that co-

          respondent ever went outside of the building or even saw Soberu. Monique also admitted that

          Erica did not call for police after the respondent fought with and chased Soberu. Instead,

          Erica called for help only after the respondent returned injured. Monique also admitted that

          when the police sergeant arrived she never told him that she had been attacked or assaulted

          by Soberu.

¶ 20         After the attorneys were finished questioning Monique, the trial court asked her whether

          she ever attempted, in any way, to have the man that grabbed her arrested, detained, or

          spoken to by the police, and she stated that she did not. The only explanation Monique

          offered for failing to tell the police Soberu grabbed her after her brother and cousin were

          arrested in connection with the incident was that “it was not that big of a deal.”




                                                        8
       No. 1-17-1073


¶ 21         After closing arguments, the trial court found the respondent guilty of all three charged

          offenses and adjudicated him delinquent. In doing so, the court found Monique’s testimony

          not credible and Soberu’s testimony to be credible, despite the “language barrier.” The trial

          court acknowledged that Soberu’s testimony on cross-examination about what buses and

          trains he took prior to the incident confusing, but stated that this confusion only added to his

          credibility as it showed that he “had no idea where he was.”

¶ 22         On May 2, 2017, the cause proceeded to a dispositional hearing. Prior to that hearing the

          court reviewed the April 27, 2017, social investigation report prepared by the respondent’s

          probation officer. Among other things, that report reflected that the respondent had three

          prior referrals to the juvenile court. On January 9, 2014, he was charged with armed robbery,

          robbery, and theft, but all of the charges were nol-prossed. On April 19, 2014, he was

          charged with residential burglary, burglary, knowing damage to property and criminal

          trespass to field/motor vehicle, but all charges were again nol-prossed. On September 8,

          2015, the respondent was charged with criminal trespass to vehicles but was found not guilty.

          In addition, the social investigation report reflected that the respondent had two informal

          adjustments: (1) on November 29, 2011, for battery and (2) on January 23, 2016, for “CTA—

          Unsafe Conditions/Cross Between Cars.”

¶ 23         According to the social investigation report, the respondent resided with his grandmother

          and had done so for the majority of his life because his mother suffered from dementia and

          lived in a nursing home. The respondent visited with his father, even though he did not have

          a room at his father’s house. The respondent reported that he “feels closest to his father and

          his older brother.” He also stated that he has a good relationship with his entire family.




                                                        9
       No. 1-17-1073


¶ 24         The social investigation report further reflected that at the time of the dispositional

          hearing, the respondent was not enrolled in any school or GED program, and had not

          attended school since 2016, when he attended Excel Academy for two weeks after being

          expelled from Perspective High School.

¶ 25         The respondent stated that he had five friends whose ages range from 18 through 20.

          Three of these friends have been arrested. According to the respondent, when they spend

          time together, they play video games and basketball and smoke marijuana. The respondent

          admitted that he started smoking marijuana at the age of 16 and reported that he normally

          smoked it every day. He stated that his “friends are gang involved” and belong to the Black

          Peace Stones but denied being a gang member himself. The respondent’s father reported that

          he did not know the respondent’s friends, and the respondent admitted that he does not bring

          his friends around his father.

¶ 26         The respondent stated that he looks up to his older brother and admires him because he

          has “been in the system before but has turned his life around.” The respondent stated that he

          wanted to obtain employment and that he would like to play basketball or become a

          mechanic. He indicated that he was seeking employment at Peacock Warehouse in Carol

          Stream.

¶ 27         The social investigation report also revealed that the respondent maintained his

          innocence, claiming that the victim had lied at trial and that he was only protecting his

          cousin.

¶ 28         The probation officer concluded that the respondent was a good candidate for probation,

          and recommended 36 months’ probation, 35 hours of community service, mandatory

          school/general education degree (GED) program or employment, Treatment Alternatives for


                                                     10
       No. 1-17-1073


          Safe Communities (TASC) along with a court ordered urine analysis and “no gang, guns or

          drugs.”

¶ 29         At the dispositional hearing, the probation officer made his recommendation. In addition,

          he informed the court that the respondent, who was now 18 years old, had obtained

          employment with Peacock Warehouse and had been working there for one week.

¶ 30         In closing, the State argued the severity of the offense, and the respondent’s prior history

          with the juvenile system, and agreed with the probation officer’s recommendation. The

          respondent’s counsel, on the other hand, asked for a lower term of only 24 months’

          probation. Counsel argued that the respondent had no previous adjudications, that he lives in

          a stable home, and that he had expressed the desire to obtain employment and had in fact

          followed through on that promise. The respondent’s counsel further stated that he had no

          disagreement with the community service, TASC, and mandatory GED or employment

          conditions of the probation. Counsel made no objection or comment about the probation

          officer’s recommendation of “no gangs, guns or drugs.”

¶ 31         After hearing arguments, the trial court vacated the aggravated robbery and robbery

          counts and sentenced the respondent only on the armed robbery with a firearm count. The

          court sentenced the respondent to 36 months’ probation and 35 hours’ community service.

          The court also ordered the respondent to complete high school or trade school or get his

          GED, as well as participate in TASC. The court then ordered:

                       “You’re to stay away from gangs, guns, and drugs. You need to clear those from

                    you social media. If you have gang members as friends, you need to stop hanging out

                    with them.




                                                      11
       No. 1-17-1073


                       I don’t want to see any pictures of you and your friends on Facebook or any other

                 social media if those people are in gangs.

                       I’m not sure if you’re a gang member or if you’re just an associate of gangs. I see

                 and hear that there is some contradictory information. I don’t care.

                       One way or the other—I mean it would be nice if you’re not a gang member—but

                 if you are now, I can’t change that. But you’re going to need to change who you’re

                 hanging out with, otherwise you can get in trouble on my probation.”

¶ 32         The written dispositional order, which is a standard form order, contains a checkmark

          next to “no gang contact or activity.” The probation order entered on the same date, includes

          the following handwritten statement by the trial court, “no gangs, guns or drugs,” and “clear

          social media of gangs[,] drugs.” The respondent now appeals.

¶ 33                                             II. ANALYSIS

¶ 34                                      A. Sufficiency of Evidence

¶ 35         On appeal, the respondent first contends that the State failed to prove him delinquent

          beyond a reasonable doubt where the victim was impeached, testified incredibly, and was

          contradicted by the defense witness.

¶ 36         It is well-accepted that no person, adult or juvenile, may be convicted of a crime “except

          upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with

          which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). When a minor respondent

          challenges the sufficiency of the evidence to sustain an adjudication of delinquency, the

          standard of review is whether, after viewing the evidence in the light most favorable to the

          prosecution, a rational trier of fact could have found the essential elements of the crime

          beyond a reasonable doubt. In re Malcolm H., 373 Ill. App. 3d 891, 893 (2007); see also

                                                       12
       No. 1-17-1073


          People v. Flynn, 2012 IL App (1st) 103687, ¶ 22. The reasonable doubt standard applies in

          all criminal cases, regardless of whether the evidence is direct or circumstantial. In re

          Jonathon C.B., 2011 IL 107750, ¶ 47.

¶ 37          In reviewing an adjudication of delinquency, a reviewing court may not substitute its

          judgment for that of the trier of fact on issues of witness credibility, the weight to be given

          their testimony, and the reasonable inferences to be drawn from the evidence. In re Jonathon

          C.B., 2011 IL 107750, ¶ 59; In re H.G., 322 Ill. App. 3d 727, 737 (2001)). The reason is that

          the trier of fact, who has the opportunity to hear and see the witnesses testifying, is in a better

          position to judge their credibility. In re Jonathon C.B., 2011 IL 107750, ¶ 59. For this same

          reason, it is “for the trier of fact to resolve conflicts or inconsistencies in the evidence.” In re

          Jonathon C.B., 2011 IL 107750, ¶ 59.

¶ 38          Moreover, in determining the guilt or innocence of the respondent, the trier of fact “need

          not be satisfied beyond a reasonable doubt as to each link in the chain of circumstances.”

          In re Jonathon C.B., 2011 IL 107750, ¶ 60. Rather, it is “sufficient if all the evidence taken

          together satisfies the trier of fact beyond a reasonable doubt of the accused’s guilt.” In re

          Jonathon C.B., 2011 IL 107750, ¶ 60. Moreover, the trier of fact need not disregard

          inferences, which flow normally from the evidence before it, nor “search out all possible

          explanations consistent with innocence, and raise those explanations to a level of reasonable

          doubt.” In re Jonathon C.B., 2011 IL 107750, ¶ 60. A reviewing court will not reverse the

          respondent’s adjudication unless the evidence is so “unreasonable, improbable or

          unsatisfactory” that it creates a reasonable doubt of the respondent’s guilt. People v. Rowell,

          229 Ill. 2d 82, 98 (2008); In re Jonathon C.B., 2011 IL 107750, ¶ 60.




                                                        13
       No. 1-17-1073


¶ 39         In the present case, the respondent was found guilty of armed robbery with a firearm. 1 A

          person commits armed robbery with a firearm when, while armed with a firearm, he

          knowingly takes property from the person or presence of another by the use of force or by

          threatening the imminent use of force. 720 ILCS 5/18-1(a), 18-2(a)(2) (West 2014).

¶ 40         Viewing, as we must, the evidence in the light most favorable to the State, for the reasons

          that follow, we find that the trial court properly adjudicated the minor respondent guilty of

          armed robbery with a firearm. The record reflects that at trial, the victim, Soberu testified that

          he got lost on his way to a friend’s birthday party and ended up in the area of 7939 South

          Vernon Avenue. As he was looking to his cell phone’s GPS in an attempt to find his way

          back to public transportation that would take him back to his friend’s place, Soberu was

          approached by the respondent and co-respondent. The respondent pointed a black pistol at

          Soberu and demanded that he get on the ground. The respondent gave his cell phone to co-

          respondent, who ran away with it. Soberu noticed that the respondent was distracted by co-

          respondent and used the opportunity to punch the respondent and grab for the gun. Soberu

          and the respondent began fighting, and Soberu, with pistol in hand, ran toward 79th Street,

          which was a busier street, in hope of getting help. On the way, the respondent continued to

          grab Soberu, pulling his backpack and tearing his shirt. In an attempt to free himself from the

          respondent, Soberu hit the respondent in the head with the gun, and the respondent began to

          bleed. When in their continued scuffle, Soberu and the respondent arrived at 79th Street, the

          co-respondent reappeared from a nearby building, approached Soberu, and punched him in


             1
               We note that in his brief, the respondent contends that the State failed to prove him guilty of
          “armed robbery, aggravated robbery, or robbery.” However, the record is clear that the trial court
          vacated the respondent’s adjudications for aggravated robbery and robbery prior to imposing
          disposition. Accordingly, the only adjudication properly on review is for armed robbery with a
          firearm.

                                                        14
       No. 1-17-1073


          the eye. Soberu’s vision was impaired by the blow, and he was afraid he would lose

          consciousness, so he flung the pistol as far away as he could and continued to run toward the

          Burger King on the corner of 79th Street. At that point, the respondent and co-respondent ran

          away. After the police arrived at the scene, they drove Soberu around the neighborhood to

          recover his things. Later, when the police drove Soberu to a nearby street where they were

          hoping to speak to an individual whom they believed was another robbery victim, Soberu

          saw the respondent and immediately identified him as the man who had robbed him at

          gunpoint. Soon thereafter, Soberu also identified the co-respondent as his second attacker,

          after co-respondent exited the building in front of which the respondent was sitting. Under

          this record, taking as we must the evidence in the light most favorable to the State, we find

          nothing manifestly erroneous in the trial court’s conclusion that the respondent committed

          armed robbery with a firearm.

¶ 41         The respondent, nonetheless, asserts that we should disregard the trial court’s reliance on

          Soberu’s testimony because of numerous inconsistencies in his statements at the adjudicatory

          hearing and in light of the alternative version of events offered by Monique. We disagree. It

          is the province of the trier of fact to determine witness testimony and determine credibility.

          In re Jonathon C.B., 2011 IL 107750, ¶ 59. In the present case, the trial court explicitly found

          Monique’s testimony unreliable, particularly after she admitted that she never informed, or

          attempted to inform, the police about what she claimed Soberu had done to her, even after

          her brother and cousin were arrested. On the other hand, the trial court explicitly found

          Soberu to be a credible witness.

¶ 42         The respondent’s assertion that Soberu’s testimony is unreliable because he could not

          explain how he ended up in the area prior to the attack, but rather gave befuddling and


                                                      15
       No. 1-17-1073


          inconsistent versions as to what led him there, is without merit. The trial court already

          rejected this argument at the adjudicatory hearing and explicitly found that any confusion in

          Soberu’s explanation of how he ended up at 7939 South Vernon Avenue was not detrimental

          to his reliability, but rather added to his credibility, because it explained that he was

          “incredibly lost” and “had no idea where he was.” This finding is entirely reasonable in light

          of Soberu’s testimony at trial that he moved from Nigeria to Chicago only six years before,

          lived on the north side of the city, got off at the wrong stop, and was completely unfamiliar

          with the area in which he found himself.

¶ 43         The respondent nonetheless contends that Soberu’s credibility is further weakened by the

          circumstances surrounding his identification of the respondent as his attacker. Although the

          respondent does not directly challenge Soberu’s identification, he points out while Soberu

          claimed that he immediately identified the respondent as his attacker, he testified that at the

          beginning of the attack, both attackers had their faces covered with T-shirts. The respondent

          also points out that the identification took place from inside the police car, from which

          Soberu initially had trouble orienting himself, when attempting to recognize the exact

          location of the struggle. Once again, we reiterate that the credibility of Soberu’s testimony

          was a question for the trier of fact. In re Jonathon C.B., 2011 IL 107750, ¶ 59. Moreover,

          from the evidence presented at trial, it is evident that a rational trier of fact could infer that

          during the several-minute-long struggle, in which the respondent continued to grapple for

          Soberu’s backpack and clothes in an attempt to retrieve the gun and Soberu, in return, used

          that gun to hit the respondent in the face, Soberu would have had sufficient opportunity to

          observe his attacker so as to be able to recognize him minutes afterwards. What is more,

          Soberu described the clothing worn by his attackers, as well as testified that when he hit the


                                                       16
       No. 1-17-1073


          respondent with the gun, the respondent began to bleed. All of these things would have aided

          Soberu in identifying the respondent as his assailant only minutes after the attack.

¶ 44         The respondent further contends that we should reverse the trial court’s findings because

          Soberu was impeached on a “key issue,” i.e., the timing of the punch he received from co-

          respondent. In that respect, the respondent points out that Soberu testified that co-respondent

          punched him only after he had already been engaged in a fight with the respondent, and co-

          respondent reappeared after having taken his cell phone. On the other hand, Officer

          Chambers admitted on cross-examination, that in her report, she noted that Soberu told her

          that co-respondent punched him in the head before the respondent ordered him to the ground

          at gunpoint and prior to any struggle. Contrary to the respondent’s position, however, we are

          not at liberty to substitute our judgment for that of the trier of fact on this matter. As already

          noted above, it is the province of the trier of fact to resolve any conflicts in evidence, as well

          as any inconsistencies in witnesses’ testimony. In re Jonathon C.B., 2011 IL 107750, ¶ 59.

          Here, the trial court found Soberu’s testimony as to what transpired during the attack

          credible. In addition, the trial court noted Soberu’s “language barrier” when testifying at trial.

          The transcript itself contains numerous instances in which the court asked Soberu to speak

          more slowly so that the court could understand his testimony. Under this record, it would not

          have been unreasonable for the trial court to disregard any inconsistency in the police

          officer’s report and Soberu’s subsequent testimony as resulting from miscommunication

          between the officer and Soberu (a non-native speaker, experiencing stress from the recent

          attack). This is particularly true where Officer Chambers admitted on cross-examination that

          her incident report failed to note other information relayed to her by Soberu on their initial

          encounter.


                                                       17
       No. 1-17-1073


¶ 45         The respondent further argues that even if we choose to defer with the trial court’s

          credibility determination, we should nonetheless reverse his adjudication because the State

          failed to prove the requisite element of armed robbery with a firearm. The respondent

          contends that because the gun was never recovered, Soberu’s testimony was insufficient to

          establish that the weapon used in the robbery was a firearm as defined under the statute. We

          disagree.

¶ 46         In People v. Wright, 2017 IL 119561, ¶ 76, our supreme court recently addressed what

          type of evidence regarding a “firearm,” would be sufficient to uphold an armed robbery with

          a firearm conviction. Relying on People v. Washington, 2012 IL 107993, ¶ 6, our supreme

          court concluded that the testimony of a single eyewitness that a gun or pistol was used in the

          robbery can be sufficient to permit a rational trier of fact to conclude that a firearm was used

          in the offense, even where the weapon is not recovered from the scene of the crime. See

          Wright, 2017 IL 119561, ¶ 76 (holding that the testimony of witnesses that “what looked

          like” a black gun used in the robbery was sufficient to conclude that a firearm was used

          during the commission of the offense).

¶ 47         In the present case, Soberu testified that the gun the respondent used to rob him was a

          “black pistol.” In addition, Soberu’s testimony established that he had an opportunity not

          only to see the gun pointed at him but also hold the gun after he grabbed it from the

          respondent in the struggle. Viewing this evidence in the light most favorable to the State, it

          was not so unreasonable, improbable, or unsatisfactory that no rational trier of fact could

          have found that the respondent was armed with a firearm during the commission of the

          robbery. Wright, 2017 IL 119561, ¶ 77.




                                                      18
       No. 1-17-1073


¶ 48         Accordingly, for all of the aforementioned reasons, we affirm the trial court’s

          adjudication of the respondent delinquent for armed robbery with a firearm.

¶ 49                                        B. Probation Conditions

¶ 50         On appeal, the respondent next contends that the trial court abused its discretion in

          imposing certain gang-related conditions on his probation, where his crime, armed robbery

          with a firearm, had nothing to do with gangs or gang membership, and therefore the

          probation conditions were not reasonably related to his offense. In the alternative, the

          respondent contends that the gang-related conditions were unconstitutional as applied to him

          because they were overbroad and unreasonable. The respondent specifically challenges the

          following conditions of his probation: (1) that he “stay away” and have “no contact” with

          gangs and (2) that he clear and not appear in any social media posts with gang members.

¶ 51         Before addressing the merits of the respondent’s claims, we must first consider the

          State’s forfeiture argument. The State contends that the respondent has forfeited these issues

          for purposes of appeal by failing to object to the imposition of the gang-related probation

          conditions at the time of his dispositional hearing. The respondent admits that he did not

          object to these conditions at the trial level but, citing In re W.C., 167 Ill. 2d 307 (1995),

          contends that an objection was unnecessary to preserve his claims for review because he is a

          minor and the goal of juvenile dispositional hearings is different from that of adult

          sentencing. In the alternative, the respondent contends that we should review his claims

          under the plain error doctrine.

¶ 52         It is well-accepted that to preserve a sentencing issue for appellate review, an adult

          offender must object both at the sentencing hearing and in a subsequent posttrial motion.

          In re N.H., 2016 IL App (1st) 152504, ¶ 69. On the contrary, our supreme court has held that,


                                                       19
       No. 1-17-1073


          unlike adults, minors are excused from filing a post-adjudicatory motion to preserve issues

          for appellate review. In re Samantha V., 234 Ill. 2d 359, 368 (2009) (citing In re W.C., 167
Ill. 2d at 327). However, contrary to the respondent’s position, our supreme court has made

          clear that to avoid forfeiture minors must nonetheless object to the claimed errors at the trial

          level. See In re Samantha V., 234 Ill. 2d at 368 (holding that while minors are not required to

          file a post-dispositional motion, they must nevertheless “object at trial to preserve a claimed

          error for review” (citing In re W.C., 167 Ill. 2d at 327)). Since the respondent here admits

          that he never objected to the imposition of the probation conditions at the dispositional

          hearing, we must determine whether he has demonstrated plain error so as to permit our

          review.

¶ 53         The plain error doctrine “bypasses normal forfeiture principles and allows a reviewing

          court to consider unpreserved claims of error in specific circumstances.” People v.

          Thompson, 238 Ill. 2d 598, 613 (2010) (citing People v. Averett, 237 Ill. 2d 1, 18 (2010)); see

          also People v. Fort, 2017 IL 118966, ¶ 18 (citing People v. Herron, 215 Ill. 2d 167, 186-87

          (2005)). Specifically, the plain error doctrine permits “a reviewing court to consider

          unpreserved error when (1) a clear or obvious error occurred and the evidence is so closely

          balanced that the error alone threatened to tip the scales of justice against the defendant,

          regardless of the seriousness of the error, or (2) a clear or obvious error occurred and that

          error is so serious that it affected the fairness of the defendant’s trial and challenged the

          integrity of the judicial process, regardless of the closeness of the evidence.” People v.

          Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing Herron, 215 Ill. 2d at 186-87); see also

          Thompson, 238 Ill. 2d at 613; see also People v. Adams, 2012 IL 111168, ¶ 21. In the

          sentencing context, this means that a defendant must show either that (1) the evidence at the


                                                      20
       No. 1-17-1073


          sentencing hearing was closely balanced, or (2) the error was so egregious as to deny the

          defendant a fair sentencing hearing. People v. Hillier, 237 Ill. 2d 539, 545 (2010). Under

          either prong of the plain error doctrine, the burden of persuasion remains on the defendant.

          People v. Bowman, 2012 IL App (1st) 102010, ¶ 30 (citing People v. Lewis, 234 Ill. 2d 32, 43

          (2009)).

¶ 54         “The first step of plain-error review is to determine whether any error occurred.” Lewis,
234 Ill. 2d at 43; Thompson, 238 Ill. 2d at 613; see also People v. Wilson, 404 Ill. App. 3d
244, 247 (2010) (“There can be no plain error if there was no error at all ***.”). This requires

          “a substantive look” at the issue raised. People v. Johnson, 208 Ill. 2d 53, 64 (2003). We will

          therefore first review the respondent’s claims to determine if there was any error before

          considering it under plain error.

¶ 55         Turning to the merits, we begin by noting that trial courts have broad discretion to impose

          probation conditions, whether expressly enumerated by statute or not, to achieve the goals of

          fostering rehabilitation and protecting the public. In re J.W., 204 Ill. 2d 50, 77 (2003); see

          also In re H.G., 322 Ill. App. 3d at 738. However, this wide latitude in setting conditions of

          probation is not boundless. In re J.W., 204 Ill. 2d at 77. The court’s discretion is limited by

          constitutional safeguards and must be reasonable. In re J.W., 204 Ill. 2d at 77.

¶ 56         In determining whether a trial court’s imposition of a probation condition was proper,

          either under an abuse of discretion standard or as impinging on the respondent’s

          constitutional rights under a de novo standard of review, our supreme court has made clear

          that “the overriding concern is reasonableness.” In re J.W., 204 Ill. 2d at 78.

¶ 57         To be reasonable, a condition of probation must not be overly broad when viewed in the

          light of the desired goal or the means to that end. In re J.W., 204 Ill. 2d at 78 (citing In re


                                                       21
       No. 1-17-1073


          J.G., 295 Ill. App. 3d 840, 843 (1998)). In other words, “[w]here a condition of probation

          requires a waiver of precious constitutional rights, the condition must be narrowly drawn; to

          the extent it is overbroad it is not reasonably related to the compelling state interest in

          reformation and rehabilitation and is an unconstitutional restriction on the exercise of

          fundamental constitutional rights.” (Internal quotation marks and emphasis omitted.) In re

          J.W., 204 Ill. 2d at 78.

¶ 58          Our supreme court has explained that when assessing the reasonableness of a condition of

          probation, it is appropriate to consider whether the restriction is related to the nature of the

          offense or the rehabilitation of the probationer. In re J.W., 204 Ill. 2d at 79 (citing People v.

          Meyer, 176 Ill. 2d 372, 378 (1997), and People v. Pickens, 186 Ill. App. 3d 456, 460 (1989)).

          Other considerations are (1) whether the condition of probation reasonably relates to the

          rehabilitative purpose of the legislation, (2) whether the value to the public in imposing this

          condition of probation manifestly outweighs the impairment to the probationer’s

          constitutional rights, and (3) whether there are any alternative means that are less subversive

          to the probationer’s constitutional rights but still comport with the purposes of conferring the

          benefit of probation. In re J.W., 204 Ill. 2d at 79 (citing Harris, 238 Ill. App. 3d at 582, and

          In re J.G., 295 Ill. App. 3d at 843).

¶ 59          A probationary condition is overbroad and therefore unreasonable when there is no valid

          purpose for the restriction and there is no means by which the probationer may obtain

          exemption from the restriction for legitimate purposes. See In re J.W., 204 Ill. 2d at 80-81.

¶ 60          In the present case, for the reasons that follow, we find that the conditions of probation

          ordering the respondent to “stay away” and have “no contact” with gangs and to remove all

          social media posts in which he appears with gang members were overbroad and not narrowly


                                                       22
       No. 1-17-1073


          drawn so as to be unreasonable. In re J.W., 204 Ill. 2d at 78 (citing In re J.G., 295 Ill. App.
3d at 843 ) (to be reasonable, a condition of probation must not be overly broad when viewed

          in the light of the desired goal or the means to that end).

¶ 61         In coming to this decision, we first hold that, contrary to the respondent’s position, the

          no-gang contact provision was a valid condition of probation because it was reasonably

          related to the respondent’s rehabilitation. See In re J.G., 295 Ill. App. 3d at 843 (“conditions

          of juvenile probation must be reasonably related to the juvenile’s rehabilitation”). The

          Juvenile Court Act of 1987 explicitly permits the trial court to limit a juvenile respondent’s

          gang contact. Section 5-715(2)(s) of the Juvenile Court Act of 1987 provides in relevant part:

                       “(2) The court may as a condition of probation *** require that the minor:

                                                     ***

                          (s) refrain from having any contact, directly or indirectly, with certain

                       specified persons or particular types of persons, including but not limited to

                       members of street gangs ***.” 705 ILCS 405/5-715(2)(s) (West 2016).

           While the Act does not expressly permit limitations on social media, in the present world,

           where communication is routinely made through online social platforms, it is not a stretch of

           the imagination to understand “contact” as extending to an individual’s online presence.

¶ 62         In the instant case, at the dispositional hearing the trial court stated that it had reviewed

          the social investigation report prepared by the probation officer. That report noted that the

          respondent had five friends, three of whom had been arrested, and that the respondent

          believed that some of his friends were a negative influence on his life. According to the

          social investigation report, the respondent stated that some of his friends were “gang

          involved” and that they were members of the Black Peace Stones. The respondent, however,


                                                        23
       No. 1-17-1073


          denied being a gang member and admitted only to being “an associate” of the Black Peace

          Stones. Under this record, and keeping in mind that the purpose of the juvenile court is to act

          as a parens patriae to the minor in order to see through the minor’s rehabilitation (In re

          Jonathon C.B., 2011 IL 107750, ¶ 144 (citing In re W.C., 167 Ill. 2d at 325-26)), we find that

          attempting to limit the minor respondent’s contact (real or virtual) with gang members was a

          valid condition of probation because it was related to his rehabilitation.

¶ 63         Nonetheless, we are compelled to conclude that the probationary conditions as articulated

          by the trial court were overbroad and not narrowly tailored so as to be unreasonable. In re

          J.W., 204 Ill. 2d at 78. The trial court’s blanket order requiring the respondent to “stay away”

          from and have “no contact” with gangs and to clear and not appear in any social media posts

          with gang members did not contain a means by which the respondent could obtain an

          exception from the restrictions for legitimate purposes. There is no exclusion for people

          based on familial, employment, or educational relationships, and no explanation as to what

          type of contact (physical or online), no matter how innocuous, will result in a probation

          violation. This is particularly troubling where, according to the social investigation report,

          the respondent reported that the person he looks up to the most is his brother, who “has been

          in the system but has turned his life around.” Accordingly, we find that in the present case,

          the trial court’s imposition of the aforementioned gang-related conditions of probation

          constituted error. See In re J.W., 204 Ill. 2d 50 (vacating as unconstitutional a condition of

          juvenile probation limiting a minor’s freedom of movement because that condition, while

          valid as reasonably related to the offense of sexual assault, was overbroad and therefore

          unreasonable because it failed to make any provisions that would have permitted the minor

          respondent to enter the geographic area for legitimate purposes).


                                                       24
       No. 1-17-1073


¶ 64         Since we find error, we must next determine whether the error rose to the level of plain

          error so as to permit our review. See Fort, 2017 IL 118966, ¶ 18. The plaintiff contends that

          we should review his claims under both the first and second prongs of the plain error

          doctrine.

¶ 65         With respect to the first prong of the plain error doctrine, the plaintiff contends that the

          only evidence that he had any connection with gangs came from his social investigation

          report, which briefly noted that several of his friends were gang members, and that he was an

          associate of the Black Peace Stones but not a gang member. The respondent contends that

          aside from this brief statement, there was no evidence anywhere in the record that he was

          involved with gangs, that the crime he committed was related to gangs or gang membership,

          or that his social media pages had any gang-related content.

¶ 66         In addition, the respondent contends that we should consider his constitutional challenge

          to the probation conditions under the second prong of the plain error doctrine because such

          an error was so egregious that it denied him a fair dispositional hearing. Fort, 2017 IL
118966, ¶ 18.

¶ 67         We agree with the respondent that under the record before us the evidence of his

          involvement, if any, with gangs was at best closely balanced so as to constitute plain error. In

          that respect, we note the trial court itself acknowledged the closely balanced nature of such

          evidence at the dispositional hearing, stating “there is some contradictory information” as to

          this. Accordingly, we may review the respondent’s claims under the plain error doctrine.

          Fort, 2017 IL 118966, ¶ 18.

¶ 68         Moreover, even if the evidence of the respondent’s gang affiliation at the dispositional

          hearing is not closely balanced, for the reasons that follow, we conclude that the respondent


                                                      25
       No. 1-17-1073


          can proceed under the second prong of plain error review because the error is so serious that

          it affected the integrity of the judicial process. The judicial process of permitting social

          rehabilitation as a condition of probation depends on evidence of the need for such social

          rehabilitation but also clear parameters in setting out how the rehabilitation is to proceed.

          Given that certain areas of Chicago are gang-infested, a blanket prohibition against contact

          with gangs is simply too general and overbroad to provide a juvenile with clear parameters

          about how to comply with the conditions of his probation. That is, if the parameters are so

          vague, overboard, or general that a juvenile could be inadvertently caught violating probation

          in a number of scenarios, including when conducting himself in a constitutionally protected

          manner, then the judicial process is not functioning as intended. This breakdown in the

          judicial process constitutes second-prong plain error. See, e.g., Lewis, 234 Ill. 2d at 48

          (applying the second-prong plain error analysis to a review of a condition of probation that

          was imposed in an arbitrary and unreasonable manner, so as to affect the integrity of the

          judicial process).

¶ 69         Proceeding with the merits, and for all of the reasons already articulated in detail above,

          we conclude that the imposition of the gang-related probation conditions was overly broad

          and therefore not exercised in a reasonable manner. We therefore vacate that portion of the

          trial court’s order requiring the respondent to “stay away” from and have “no contact” with

          gangs and to clear all his social media of postings with gang members. We remand the cause

          so that the trial court may consider whether such restrictions are still warranted, and if so,

          what appropriate exceptions for familial, employment, and school contacts should be applied.

¶ 70         Since we vacate the respondent’s gang-related probation conditions, we need not address

          the remainder of the respondent’s arguments on appeal.


                                                     26
       No. 1-17-1073


¶ 71                                       III. CONCLUSION

¶ 72         For the aforementioned reasons, we affirm in part and reverse and remand in part.

¶ 73         Affirmed in part; reversed and remanded in part.




                                                    27